 



Confidential Treatment Requested by Gevity HR, Inc.
EXHIBIT 10.1
United HealthCare Services, Inc. and United HealthCare Insurance Company,
and Gevity HR, Inc.
Group Benefits Agreement
Recitals
This Agreement, effective the 1st day of June 2006, by and between Gevity HR,
Inc., a Florida Corporation (“Gevity”) and United HealthCare Services, Inc. and
United HealthCare Insurance Company, (collectively referred to as
“UnitedHealthcare”) is intended to set forth (a) the terms and provisions for
the implementation of group health insurance contracts issued by
UnitedHealthcare and/or its affiliates (collectively referred to as “United”) in
connection with an employee benefit plan maintained by Gevity; and (b) the
timeline for the offering of group health insurance contracts issued by United
to Gevity non-coemployment model Clients (the “NCM Clients”).
Whereas, Gevity has established and maintains the Gevity Health and Welfare Plan
(the “Plan”) to provide welfare benefits for certain current and former
employees of electing worksite employers under the coemployment model (“Worksite
Employers” or “CM Clients”) and their dependents; and
Whereas, the Plan is fully insured with arrangements through United, other
insurance companies and health maintenance organizations
Whereas, UnitedHealthcare has agreed to make certain United group health
insurance products available for adoption by electing CM Clients under the Plan;
and
Whereas, UnitedHealthcare will offer health care coverage under its small and
large group plans to small and large employers that are NCM Clients
(collectively, with CM Clients, the “Clients”); and
Whereas, Gevity has publicly expressed its intent to grow its non-coemployment
model business.
Now, therefore, in consideration of the foregoing and the mutual promises and
covenants contained herein, Gevity and UnitedHealthcare agree as follows:

- 1 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
Agreement
Definitions
Whenever used in this Agreement, the following terms shall have the respective
meanings set forth below unless otherwise expressly provided herein:

(a)   [*]   (b)   “Benefits” means the group medical care coverage for services
provided under the Plan to Eligible Worksite Employees and Dependents described
in the relevant Primary Market coverage document issued by a United HMO or
insurance company.   (c)   “Effective Date” means June 1, 2006.   (d)  
“Eligible Worksite Dependent” means the spouse, domestic partner, and dependent,
as each of them is defined under the Plan, of an Eligible Worksite Employee,
which person is eligible for coverage under the Plan by virtue of such person’s
relationship to the Eligible Worksite Employee.   (e)   “Eligible Worksite
Employee” means a full-time, regular employee co-employed by Gevity and a
Worksite Employer who is eligible for coverage under the Plan.   (f)   “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended from time
to time.   (g)   “Initial Plan Year” means November 1, 2006 through
September 30, 2007, except that for Worksite Employers and their Eligible
Worksite Employees initially enrolled in Benefits as of June 1, 2006, the
“Initial Plan Year” shall be June 1, 2006 through September 30, 2007, and for
those initially enrolled in Benefits as of July 1, August 1, September 1, 2006,
or October 1, 2006, the Initial Plan Year shall be the initial enrollment date
through September 30, 2007, and for those Eligible Worksite Employees covered
under documents issued by Oxford Health Plans, the Initial Plan Year shall be
June 1, 2006 through September 30, 2007.   (h)   “Plan Year” means period of one
year commencing on October 1 and ending the following September 30.

 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 2 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.

(i)   “Primary Market” means any geographic area defined in Section 2.2(c).  
(j)   “Product Launch” means the day Gevity representatives are trained on the
United medical products, business rules, and processes, and materials related to
the United medical products are available to Gevity sales personnel so that it
may commence discussions with Gevity prospects.   (k)   “Provider Network” means
the network of licensed health care professionals that have contracted or
associated with a United HMO or United insurance company for the purpose of
providing health care services to individuals enrolled in United’s health
insurance products.   (l)   “Renewal Date” means October 1, 2007.   (m)  
“Worksite Employer” and “CM Client” means a client of Gevity that has entered
into a co-employment arrangement with Gevity pursuant to a written Client
Services Agreement which includes Gevity-sponsored benefits. The terms, Worksite
Employer and CM Client, shall be given the same meaning when used throughout
this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
Section 1: Relationship of Parties
1.1 Nothing in this Agreement shall be deemed to constitute, create, give effect
to or otherwise recognize any agency, joint venture, partnership, or formal
business entity of any kind for any purpose between the parties.
1.2 This Agreement relates only to the working relationship specified herein,
and nothing shall be deemed to: (i) confer any right or impose an obligation or
restriction on either party with respect to any other business relationship; or
(ii) except as provided for herein, limit the rights of either party to market,
sell, lease or otherwise dispose of its standard products or services.
1.3 Gevity shall provide UnitedHealthcare the opportunity to submit bids to
Gevity for the provision of ancillary products (including, without limitation,
Dental, Life, Short-term Disability, Long-term Disability, and Employee
Assistance Programs) and part-time / limited benefit plans for Gevity corporate
employees and Worksite Employees for an October 1, 2007, effective date. Gevity
shall also provide UnitedHealthCare the opportunity to offer to NCM Clients
these ancillary products outside of the Plan effective October 1, 2007.
Section 2: United Products
2.1 Gevity’s Corporate Employees. Beginning on November 1, 2006 through at least
September 30, 2008, United shall provide group medical insurance on a
fully-insured, non-participating, prospectively rated basis to Gevity corporate
employees and dependents under the Plan, subject to availability. [*] Gevity and
UnitedHealthcare shall agree on the plan designs and the trend renewal increase
for medical coverage offered by United to Gevity’s corporate employees.
2.2 Coverage to be Provided by UnitedHealthcare to CM Clients

  a)   From June 1, 2006 through June 30, 2007, UnitedHealthcare shall offer

 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 4 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.

      United group medical insurance on a fully-insured, non-participating,
prospectively rated basis under the Plan to existing and new CM Clients in those
Primary Markets, in the manner and commencing at the time described in
Sections 2 and 3 of this Agreement.     b)   Effective July 1, 2007,
UnitedHealthcare shall offer United group medical insurance on a fully-insured,
non-participating, prospectively rated basis under the Plan to existing CM
Clients currently covered under the Plan in those Primary Markets, in the manner
and commencing at the time described in Sections 2 and 3 of this Agreement.    
c)   As of the effective date of the Agreement, the Primary Markets are counties
(or geographic areas) in [*]. Gevity and UnitedHealthcare may agree to add or
remove markets as Primary Markets and such modifications shall be reflected in
the Rate Table provided by UnitedHealthcare for each Plan Year.     d)   In each
Primary Market, UnitedHealthcare will expend commercially reasonable efforts to
make available to CM Clients multiple medical benefit plan offerings under the
Plan. [*].     e)   Based upon market conditions and other changes, such as
implementation of United insurance certificates, United’s then available medical
group products may change from time to time. United medical product offerings
and product designs for CM Clients will be evaluated at each policy year renewal
by UnitedHealthcare and Gevity.     f)   Effective July 1, 2007, if a CM Client
becomes an NCM Client of Gevity (a “Former CM Client”), then Gevity shall
provide notice within 30 days of such change to United. United shall offer group
medical coverage to the Former CM Client in accordance with Section 2.3 of this
Agreement as of the date that the Former CM Client is no longer covered under
the Plan. As of the date that the Former CM Client’s employees are no longer
covered under the Plan the Former CM Client shall not be provided medical

 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 5 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.

      coverage under this Section 2.2 under the Plan.     g)   [*].

2.3 Coverage to be Provided by UnitedHealthcare to NCM Clients

  a)   Subject to Section 2.3(c) below, as of July 1, 2007, United Healthcare
will directly offer medical care coverage under its small or large group medical
plans outside of the Plan to NCM Clients in each market in which United is
permitted to offer such small or large group medical plans under state law.
United shall not offer medical care coverage to NCM Clients as ‘new business’ if
the NCM Client is currently a United customer.     b)   United will issue group
medical coverage policies directly to NCM Clients outside of the Plan in
accordance with the terms of this Agreement. Gevity will not be a party to any
insurance contracts entered into between United and such NCM Clients, and except
as provided in this Agreement, Gevity shall have no authority or responsibility
with respect to those contracts.     c)   Effective July 1, 2007, United will
use its standard small or large employer rating and underwriting guidelines,
where applicable, to establish premiums and other eligibility requirements,
including (but not necessarily limited to) requirements pertaining to the
percentage of the NCM Client’s contribution to its employees’ premium and the
proportion of eligible employees who enroll for coverage outside of the Plan.

2.4 Gevity’s Responsibilities.

  a)   From June 1, 2006 through June 30, 2007, Gevity shall offer United group
medical coverage under the Plan to its existing and new CM Clients in every
Primary Market in which United can provide that coverage on a non-participating,
prospectively rated, fully insured basis, as described in Section 2.2 of this
Agreement, subject to the following rules which shall

 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 6 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
apply, as stated below.
1) When Gevity offers United coverage to a CM Client from June 1, 2006 through
June 30, 2007, Gevity shall offer no more than one other insurer’s coverage to
that Client, subject to the following exceptions:

  a.   [*].     b.   [*].     c.   [*].     d.   [*].

  b)   [*], Gevity shall offer United group medical coverage under the Plan to
its existing CM Clients, enrolled under the Plan through United or another
carrier, on or prior to October 1, 2007, in every Primary Market in which United
can provide that coverage on a non-participating, prospectively rated, fully
insured basis (and in non-Primary Markets, as agreed to by both parties), as
described in Section 2.2 of this Agreement, subject to the following rules which
shall apply, as stated below. [*].

1) When Gevity offers United coverage to an existing CM Client from [*] Gevity
shall offer no more than one other insurer’s coverage to that Client, subject to
the following exceptions:

  a.   [*].     b.   [*].     c.   [*].     d.   [*].

  c)   If United provides notice to Gevity that United will no longer offer
group medical coverage to Gevity’s prospective or existing CM Clients under the
Plan, then Gevity shall not offer United group medical coverage under the

 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 7 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.

      Plan to such prospective or existing CM Clients, as specified in such
notice, under Section 2.2 of this Agreement.     d)   Notwithstanding
Section 2.4(b) of this Agreement, beginning July 1, 2007, Gevity shall offer
United group medical coverage under the Plan to its existing and new NCM Clients
in every market in which United can provide that coverage on a
non-participating, prospectively rated, fully insured basis, consistent with
Section 2.3 of this Agreement. Gevity agrees that it will not engage in
activities in any state that would otherwise require licensure as an agent or
broker unless Gevity is licensed as an agent or broker or the activity is
otherwise permitted by law.     e)   Gevity shall not distribute to its Clients
or prospects any material regarding UnitedHealthcare other than that approved in
writing or furnished by UnitedHealthcare.     f)   Gevity represents and
warrants that there are no exclusivity provisions in any of its agreements with
its current group medical insurers that have not been waived by the insurer(s)
in writing. Notwithstanding anything in this Agreement to the contrary, Gevity
shall indemnify and hold United harmless from and against all losses, costs,
liabilities, damages and expenses (including without limitation, costs of
lawsuits and reasonable attorneys’ fees) arising out its breach of this
representation and warranty.     g)   [*].     h)   Gevity CM Clients in each
Primary Market shall be permitted to choose among the United group medical
insurance options available in that Primary Market under the Plan, subject to
United’s reasonable dual option or benefit pairing rules.     i)   [*]. United
will respond within two (2) business days after receiving Gevity’s rating
request, provided that it received such information as it reasonably requires
and has requested in order to perform its review.

 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 8 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.

  j)   Gevity shall ensure that any prospective NCM Client that is currently a
United customer shall not be provided a United new business quote by Gevity,
unless provided directly by United underwriting. Gevity shall advise any agents
or brokers working with Gevity that any prospective NCM Client that is currently
a United customer shall not be provided a United new business quote, unless
provided directly by United underwriting.     k)   Gevity shall make available
and present United’s medical products under the Plan to Clients in a manner at
least as favorable as its presentation of the products of other insurance
carriers’ medical products under the Plan.

2.5 Worksite Employees Outside of Primary Markets

  a)   If a Gevity CM Client electing United medical coverage under the Plan is
headquartered in a Primary Market but has employees working outside of the
Primary Market (“Incidental Employees”), United shall offer, based on network
availability, for such Incidental Employees Choice Plus (or comparable product),
a PPO and/or an indemnity plan, or other United group medical insurance options
agreed to by Gevity and UnitedHealthcare for CM Clients under the Plan.     b)  
[*].

2.6 Client Participation and Contribution Requirements for CM Clients

  a)   Gevity shall require each CM Client to contribute at least [*] of the
single coverage rate of the lowest cost United group medical plan offered by the
CM Client under the Plan for all Plan participants.     b)   Gevity shall ensure
that medical insurance participation for each CM Client is at least [*] after
qualified waivers, with a minimum of [*] of all CM client

 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 9 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.

      eligible work site employees, at time of initial enrollment and each
renewal thereafter. This number does not include any otherwise eligible employee
who did not elect group medical coverage, and who is enrolled in another health
benefit plan. For example, if there are [*] Eligible Worksite Employees and [*]
qualified waivers, then there would need to be a minimum of [*] participating
Eligible Worksite Employees. [*] of [*] ([*] Eligible Worksite Employees minus
the [*] qualified waivers) is [*]. Another example, if there are [*] Eligible
Worksite Employees and [*] qualified waivers, then there would need to be a
minimum of [*] participating Eligible Worksite Employees ([*] of ([*] Eligible
worksite Employees — [*] qualified waivers) is [*], but the minimum of [*] of
[*] is [*])).     c)   [*].     d)   Notwithstanding Sections 2.6(b) and (c),
with respect to those Worksite Employers that are current Gevity CM Clients in
the Plan as of June 1, 2006: (a) for the Initial Plan Year, any such CM Client
with its headquarters in Florida may be offered United medical coverage under
the Plan if the CM Client has at least [*]Worksite Employees and [*]
participation after waivers, and (b) any such CM Client with its headquarters
outside of Florida may be offered United coverage under the Plan if it has [*]
enrolled Worksite Employees enrolled in the Plan and [*] participation after
waivers .     e)   Employee and Dependent eligibility for CM Clients shall be
governed under the terms of the Gevity Plan and the United group health
insurance terms as set forth in the Master Policy attached as Exhibit A. In the
event of a conflict between the terms in the Master Policy and the Gevity Plan,
the terms of the Master Policy are controlling.

2.7 Marketing. Subject to Section 19, the parties agree that neither Gevity nor
any Gevity employee, including Gevity sales representatives, acts as an agent of
UnitedHealthcare or any United affiliate. Gevity is the Plan Administrator of
the Plan
 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 10 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
and is a customer of United, not an employee, representative, agent, or partner
of United.
Gevity agrees to:

  (a)   Consistent with Section 2.4 of this Agreement, deliver United
communication materials to CM and prospective CM Clients for consideration in
the context of Gevity’s overall employee benefit program offerings. To the
extent communications regarding United are sent to NCM and prospective NCM
clients, the materials will be approved by United before distribution.     (b)  
Add a hotlink to Gevity’s web portal for existing Clients to directly view the
dedicated Gevity / UnitedHealthcare website on or before July 21, 2006, and
through at least September 30, 2008. Gevity and UnitedHealthcare agree to work
together to develop the content of the web portal, and any content of the web
portal is subject to the prior written approval of both UnitedHealthcare and
Gevity. UnitedHealthcare and Gevity agree that each may use the other’s logo on
materials they produce and distribute to Plan participants in connection with
this Agreement, but only with the other party’s prior, written approval of each
proposed use. Neither party may use the other’s logo or name in any way without
the other party’s prior written approval.

UnitedHealthcare agrees to:

  (c)   Provide Plan participant communication materials or other medical
benefits communication materials in the form of information kits describing
United group medical insurance products available in the CM or NCM Client’s or
prospective CM or NCM Client’s geographic region;     (d)   Participate in
training Gevity staff on UnitedHealthcare, the differences in the United group
medical insurance products, and the administrative requirements for enrollment
and enrollment changes;

- 11 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.

  (e)   Make representatives available to assist Gevity employees in presenting
the United group medical products offered under the Plan to Gevity Clients or
prospective Clients at Gevity’s request, on a mutually agreed upon basis; and  
  (f)   Provide benefit summaries and rate sheets for each product.

2.8 [*].
2.9 Commencement of Coverage. Worksite Employers in Primary Markets that were
Clients of Gevity before June 1, 2006 shall be offered and may elect United
medical coverage under the Plan effective November 1, 2006. Worksite Employers
in Primary Markets that become Gevity Clients between June 1, 2006 and
October 1, 2006 shall be offered and may elect United medical coverage under the
Plan effective on the first day of the month coinciding with or following their
commencement as a Gevity Client. The target date for the initial United medical
product offering in Primary Markets under the Plan is June 1, 2006. This section
is subject to the requirements of Section 2.4(k).
Section 3: Risk Assessment and Pricing
These Sections (3.1 and 3.2) apply to all CM Clients (new and existing) from
June 1, 2006 to June 30, 2007. From July 1, 2007 to [*], these Sections apply
only to existing CM clients whose employees will be participating in the open
enrollment process for the Plan for the Plan Year beginning on October 1, 2007,
who are eligible for United medical benefits products under the Plan. These
Sections do not apply to CM clients joining the Plan on and after July 1, 2007
and do not apply to NCM Clients.
3.1 [*]

  a)   [*]

  i.   [*]

 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 12 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.

  ii.   [*]     iii.   [*]     iv.   [*]     v.   [*].

  b)   [*].     c)   [*].     d)   [*].     e)   [*].     f)   [*].     g)  
[*].     h)   [*].

3.2   [*]

  a)   [*].     b)   [*].

Section 4: United Product Pricing for CM Clients
4.1 UnitedHealthcare shall establish premium rates for CM Clients for United
group health insurance under the Plan on an annual basis, based on [*], under
commercially reasonable and legally compliant underwriting practices.
4.2 The initial United rates for CM Clients shall be for the Initial Plan Year.
All subsequent rate changes will be effective for a 12-month Plan Year period
beginning on
 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 13 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
October 1 each year.
4.3 [*]. UnitedHealthcare will set premium rates for any Expansion Market as
permitted in that market.
4.4 Premium rates for CM Clients established by UnitedHealthcare shall vary by
the United group health insurance product offered, geographic region, and [*].
The premium rates for the Initial Plan Year for the Primary Markets shall be
provided by UnitedHealthcare (the “Rate Table”). UnitedHealthcare and Gevity may
change the premium rates applicable to any Primary Market upon each Renewal Date
without entering into a separate written agreement or amendment as long as such
change is incorporated into the Rate Table as updated by UnitedHealthcare and
Gevity from time to time. UnitedHealthcare may also change premium rates
applicable to any Market during the Plan Year, in accordance with applicable
law, without entering into a separate written agreement or amendment as long as
any such change is mutually agreed to by both parties and appropriately set
forth in the Rate Table. UnitedHealthcare may establish rates upon designating a
new Expansion Market without entering into a separate written agreement with
Gevity; however, such new rates will be appropriately set forth in the Rate
Table as updated from time to time.
Section 5: Administration for CM Clients
5.1 UnitedHealthcare will provide all enrollees of CM Clients with ID cards and
an insurance Certificate of Coverage (COC). UnitedHealthcare will mail the ID
cards to the enrollees’ homes. UnitedHealthcare agrees to make COC’s available
to employees in the manner deemed appropriate by UnitedHealthcare , which may
include availability on-line of the COC or mailing the COC to the Worksite
Employee’s home if requested by the Worksite Employee.
5.2 The Eligible Worksite Employees’ and/or Dependents’ initial enrollment
elections for CM Clients and any status changes under the Plan will be reported
to
 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 14 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
UnitedHealthcare based on Gevity’s employee enrollment notification form. The
parties agree to discuss options for paperless eligibility reporting, such as
electronic feed or web based application, at a future date. Gevity shall notify
UnitedHealthcare in writing as soon as practicable of enrollments, terminations
or other changes affecting United product coverage. In processing claims and
providing other services under the Plan, United will be entitled to rely on the
most current information in its possession regarding Eligible Worksite Employees
and Dependents.
5.3 UnitedHealthcare agrees that UnitedHealthcare will not accept any enrollment
status changes or plan termination requests directly from a Worksite Employee or
CM Client, but only through Gevity. UnitedHealthcare will accept any enrollment
status change or plan termination request outside the Plan directly from a NCM
Client in accordance with its insurance contract with the NCM Client.
5.4 Gevity will provide to UnitedHealthcare a New Group/Member File for all new
CM Client group enrollments in the Plan in the format mutually agreed to by both
parties.
5.5 UnitedHealthcare agrees that Gevity administers the waiting periods
established by each individual CM Client under the Plan [*].
5.6 Worksite Employee level retroactive terminations for CM Clients will be
limited to a maximum of [*] days, except where otherwise required by law to be
greater than or less than [*] days. Termination reports for CM Clients will be
provided to UnitedHealthcare by Gevity on a bi-weekly basis.
5.7 For CM Clients and Gevity corporate employees, Gevity shall pay each invoice
by the 10th of the Month for which the premium under the Plan is payable.
5.8 A UnitedHealthcare Account Manager will be assigned primarily dedicated to
Gevity if total membership with CM Clients exceeds [*] members.
5.9 Gevity delegates to UnitedHealthcare the Plan’s responsibility for providing
 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 15 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
HIPAA compliant certificates of creditable coverage to Worksite Employee(s) of
CM Clients and Gevity Corporate Employees. As required by HIPAA,
UnitedHealthcare agrees to timely provide certificates of creditable coverage to
Worksite Employees and Gevity Corporate Employees and their spouses and
dependents that lose coverage under the Master Policy.
5.10 Gevity agrees that the total premium amount assigned to each CM Client
under the Plan will be charged to that CM Client [*], subject to the terms of
Section 2.4(g) of this Agreement.
5.11 Gevity shall not collect and remit to United premium for coverage outside
the Plan from any NCM Client on behalf of United until Gevity and
UnitedHealthcare have executed the attached Premium Collection Agreement, in
substantially the form as attached hereto as Exhibit B.
Section 6. Term of Agreement
6.1 This Agreement shall be effective June 1, 2006. The Initial Plan Year shall
consist of the periods referenced in the definition of “Initial Plan Year” in
this Agreement. All Plan Years thereafter will be renewed on a 12 month basis
from October 1 through September 30.
Section 7: Audits, Reports and Meetings
7.1 At its sole cost and expense, UnitedHealthcare shall have the right to audit
Gevity during the term of this Agreement to determine whether Gevity is
fulfilling the terms of this Agreement. UnitedHealthcare must provide sixty
days’ advance notice to Gevity. The place, time, type, duration, scope and
frequency of all audits must be reasonable and agreed to by both parties. All
audits shall be limited to information relating to the Plan Year in which the
audit is conducted and/or the immediately preceding Plan Year. The audit shall
take place during normal business hours, to review and audit Gevity’s records
with respect to enrollment data, rates charged, premiums paid, claims, and any
other
 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 16 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
matters relating directly to this Agreement. Any review and audit may be
conducted by United’s counsel, its internal staff or by independent third
parties retained by UnitedHealthcare. In all events, any audit shall be so
conducted as to reasonably protect the confidentiality of the information being
audited. Any third party performing audit functions under this Agreement may be
required by Gevity to sign a commercially reasonable confidentiality and
non-disclosure agreement in form and substance acceptable to Gevity. Audits
shall be limited to one per Plan Year unless UnitedHealthcare has a reasonable
belief that Gevity has materially violated the Agreement, in which case
additional, reasonable audits shall be permitted. The request for additional
audits shall be submitted in writing and contain reasonable support of material
violation.
7.2 The parties acknowledge that governmental authorities may have the right to
review and audit the records relating to this Agreement pursuant to applicable
law. In the event either party receives a request to audit the other party’s
records from a governmental agency having jurisdiction over the party to be
audited, the party receiving the audit request shall inform the other party of
the request in a timely manner. The party whose records are the subject of an
audit request shall be permitted to object to such audit as it may reasonably
determine necessary in order to challenge the jurisdiction of the governmental
agency requesting the audit.
7.3 UnitedHealthcare and Gevity agree to cooperate in developing an annual
management review program for United group medical insurance offerings under the
Plan (“Book of Business Review”). The first annual meeting will be held on a
date to be agreed to by the parties.
7.4 UnitedHealthcare shall provide Gevity with quarterly utilization reports
showing aggregate claims, premium and enrollment by medical benefit plan and
state for CM Clients.
Section 8: Compliance with Law
8.1 Both parties hereby represent that they are not aware of any pending
legislation that would impede the parties from entering into this Agreement in
the Primary Markets.

- 17 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
The parties shall at all times during the term of this Agreement perform their
respective obligations in material compliance with all applicable laws and
regulations. UnitedHealthcare represents that it is a licensed admitted carrier
in the Primary Markets, and in any Expansion Markets that might be designated,
necessary to perform the acts and services detailed herein. Gevity represents
that it is licensed in the Primary Markets, and in any Expansion Markets that
might be designated, as necessary to perform the acts and services detailed
herein.
8.2 UnitedHealthcare agrees to comply with its compliance, coverage, and claims
payment obligations in accordance with the applicable coverage documents filed
in the Primary Markets.
8.3 Gevity shall be the COBRA Plan Administrator with respect to CM Clients
under the Plan, as that term is used in (ERISA) and shall have exclusive
responsibility for compliance with all notification and administrative
responsibilities related to continuation coverage under COBRA under the Plan.
Gevity shall be the “plan administrator” of the Plan as that term is defined
under ERISA and shall disclose to Worksite Employees and Worksite Dependents any
document or instrument required to be disclosed under ERISA. Eligibility for
state continuation and COBRA shall be determined for NCM Clients outside the
Plan according to the eligibility status of each NCM Client under state and
federal law, without reference to Gevity, and such continuation coverage shall
be provided by United in accordance with the terms of its respective policies
with each NCM Client.
8.4 Except to the extent that (i) this Agreement specifically requires United to
have fiduciary responsibility, or (ii) the Master Policy imposes responsibility
on United for a specific Plan administrative function, Gevity accepts complete
responsibility for the Plan, including its design, and for compliance with any
laws that apply to the Plan.
Section 9: Confidential Information and Intellectual Property
9.1 For purposes of this Agreement, “Confidential Information” includes (a) the
terms of this Agreement including the Exhibits that constitute part of the
Agreement; (b) Gevity CM Client Information (including, but not limited to:
client names; addresses; number of

- 18 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
employees; eligibility and enrollment; and any identifiable information relating
to a client or a group of clients) provided to United; (c) oral and written
information designated by either party as confidential prior to release to the
other party, including any oral and written information that should reasonably
be deemed confidential by the recipient whether or not such information is
designated as confidential: and (d) the intellectual property or trade secrets
of United and Gevity. Each party’s respective Confidential Information will
remain its sole and exclusive property.
9.2 Each party will use reasonable efforts, consistent with the terms of this
Section 9 specifically, and the Agreement generally, to cause its respective
agents, employees and representatives to minimize distribution and duplication,
and prevent unauthorized use or disclosure, of the Confidential Information of
the other party. Each party agrees that only its agents, employees and
representatives who need to know the Confidential Information of the other party
will have access to such Confidential Information. No party will disclose the
other party’s Confidential Information to a third party without the prior
written consent of the other party, which consent may be conditioned upon the
execution of a confidentiality agreement reasonably acceptable to the owner of
the Confidential Information.
9.3 If any party is required to disclose the Confidential Information of the
other party as required by law, or by a final and binding judicial,
administrative or arbitration decision or regulation authority or the
requirements of a recognized stock exchange, legal proceeding or other similar
process, such party will give prior written notice of such requirement to the
other party. Notice will be provided in sufficient time to allow the other party
to seek an appropriate confidentiality agreement, protective order or
modification of any disclosure, and the disclosing party will cooperate in such
efforts. Gevity agrees that if it is required to disclose the contents of this
Agreement to any regulatory body that Gevity will immediately notify
UnitedHealthcare prior to the disclosure of this Agreement. The parties will
mutually agree on the form of any press release or public announcement,
including any securities filing, to be issued with respect to the execution or
other matters relating to this Agreement, including redactions to this Agreement
prior to any such filing.
9.4 Confidential Information does not include information or materials if and to
the

- 19 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
extent it:

  (a)   is or becomes generally available or known to the public through no
fault of the receiving party;     (b)   was already known by or available to the
receiving party on a non-confidential basis prior to the disclosure by the other
party;     (c)   is subsequently disclosed to the receiving party by a third
party that is not under any obligation of confidentiality to the party who
disclosed the information;     (d)   has already been or is hereafter
independently acquired or developed by the receiving party without violating any
confidentiality agreement with or other obligation to the party who disclosed
the information; or     (e)   is approved for release in writing by the
disclosing party that originally disclosed the Confidential Information to the
other party.

9.5 Each party shall hold Confidential Information of the other party in trust
and confidence for a period of three (3) years from each delivery of
Confidential Information. The obligation to keep Confidential Information that
is considered a trade secret of the other party shall survive the termination of
the Agreement for so long as such information remains a “trade secret” under
applicable law.
9.6 Each party acknowledges that any breach of any provision of this Section 9
by either party or its personnel will result in immediate and irreparable injury
to the other party, and in the event of such breach, the injured party shall be
entitled to injunctive relief, without bond or other security, and to any and
all other remedies available at law or in equity. This provision 9.6 shall
survive the termination of this Agreement.
Section 10: Software and Technology
10.1 If any third party software is separately provided by one party to the
other in connection with this Agreement, the party providing the third party
software shall

- 20 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
provide the License Agreements for review by the receiving party. Upon
acceptance, the receiving party is responsible for complying with any supplier
license terms and conditions that relate to such software. Neither party shall
be responsible for the functionality or performance of third party software. Any
third party software License Agreements shall be attached to and made part of
this Agreement. Upon termination of the Agreement, all third party software
shall be returned to the party that originally provided the software.
10.2 UnitedHealthcare will provide reasonable cooperation and assistance to
Gevity as it modifies and enhances its technology systems in order to satisfy
its responsibilities under this Agreement.
Section 11: Indemnification and Liability
11.1 Each party shall indemnify and hold the other party (and its employees,
agents, and affiliates) harmless from and against all losses, costs,
liabilities, damages and expenses (including without limitation, costs of
lawsuits and reasonable attorneys’ fees) arising out of the indemnifying
parties’ negligent performance or willful non-performance of this Agreement.
Except as provided in Section 2.3(c) of this Agreement, notwithstanding anything
herein to the contrary in this Section 11 or the Agreement, neither party shall
be liable to the other party for any indirect, incidental, special, punitive,
exemplary or consequential damages, including without limitation, the loss of
revenue, profits, or goodwill, however caused, whether as a consequence of the
negligence of the other party or otherwise.
11.2 Gevity agrees to indemnify United and its officers and employees and hold
them harmless from, any and all liability, loss, expenses (including reasonable
attorneys’ fees), and claims for damages or injury arising from negligent acts
or omissions by Gevity, its partners, agents, or employees, or arising from any
breach or default on the part of Gevity concerning Section 5.2 of this
Agreement, including but not limited to the validity of eligibility information
provided by Gevity to United.
11.3 This Section 11 shall survive the termination of the Agreement.

- 21 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
Section 12: Termination of the Agreement
12.1 The Agreement shall terminate on the earliest of the following:

  (a)   UnitedHealthcare may terminate this Agreement retroactively to the last
paid date of coverage if Gevity fails to pay the applicable premium due under
the Plan by the due date (including grace period).     (b)   UnitedHealthcare
may terminate this Agreement in the event:

  (1)   Gevity commits fraud or makes an intentional misrepresentation of
material fact under the terms of the coverage. Intentional misrepresentation
shall include, but not be limited to, Gevity’s intentional failure to utilize
the Benefit Rating Program as agreed to under section 3.1 of this Agreement
and/or Gevity’s intentional failure to appropriately charge Clients for premium
amounts as agreed to under section 5.11 of this Agreement. In the event of
Gevity’s intentional failure to utilize the Benefit Rating Program and/or
intentional failure to appropriately charge Clients for premium amounts, Gevity
shall have sixty (60) days from the date of receipt of written notice by
UnitedHealthcare of such failure to cure the failure(s).     (2)   United ceases
to offer any medical coverage in the Primary Markets (in this case,
UnitedHealthcare will provide 180 days’ prior written notice of termination) or
ceases to offer the United medical products made part of this Agreement in the
Primary Markets (in this case, UnitedHealthcare will provide 90 days’ prior
written notice of termination). In such cases termination will only apply to the
applicable Primary Market affected. This Agreement will continue to operate in
full force and effect as to the non-affected Primary Markets.     (3)   Gevity
violates the participation or contribution rules as set forth in Section 2.6 on
an aggregate basis of all Clients in Primary Markets that have elected benefits
under the Plan upon which this offer of coverage was conditioned.
Notwithstanding anything herein to the contrary, UnitedHealthcare may not

- 22 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.

      terminate the Agreement during the Plan Year but may not renew the
Agreement in such event by providing one hundred-twenty (120) days’ prior
written notice of non-renewal.     (4)   Gevity terminates the Plan.

  (c)   The effective date of any Federal or State law that renders any term of
this Agreement illegal or impossible to perform. In such event, UnitedHealthcare
or Gevity may terminate only to the extent such law affects the Agreement.    
(d)   Gevity may terminate the Agreement in the event:

  (1)   United ceases to offer any medical coverage in the Primary Markets (in
this case, UnitedHealthcare will provide 180 days’ prior written notice of
termination) or ceases to offer the United medical products made part of this
Agreement in the Primary Markets (in this case, UnitedHealthcare will provide
90 days’ prior written notice of termination). In such cases termination will
only apply to the applicable Primary Market affected. This Agreement will
continue to operate in full force and effect as to the non-affected Primary
Markets.     (2)   United violates a provision of the Agreement.     (3)  
Gevity terminates the Plan.

Section 13: Subcontracting/ Assignment/Acquisitions
13.1 Sub-Contracting. Either party may use their affiliates or other
subcontractors to perform their responsibilities under this Agreement. However,
the party using an affiliate or subcontractor will be responsible for those
services to the same extent that the party would have been had the services been
performed without the use of an affiliate or subcontractor, and the provisions
of Section 9 and 11 shall apply.
13.2 Assignment. Except as provided below, this Agreement may not be assigned by

- 23 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
either party, in whole or in part, by operation of law or otherwise, without the
prior written authorization of the other party. Neither party shall unreasonably
withhold or delay its consent to a requested assignment by the other party. Any
assignment in violation of this Section 13.2 shall be void. Any assignee hereof,
as a condition of the assignment, shall agree in writing with the other party
hereto to abide by the terms and conditions hereof. This Agreement shall be
binding on and inure to the benefit of the parties and their respective
permitted successors and assigns.
13.3 Amendment. This Agreement can only be amended by mutual agreement in a
written amendment executed by both parties.
13.4 [*]

  a)   [*].     b)   [*].     c)   [*].

Section 14: Notices
All notices, requests, demands and other communications requests to be given
hereunder shall be in writing and may be given by personal delivery, telephone
facsimile, overnight delivery service, or certified or registered mail, return
receipt requested, to the party for whom intended at the address specified in
this Section. Notice shall be deemed given on the date personally received, or
on the date when transmission confirmation is received, or on the date the
overnight delivery is acknowledge by signature, or on the date indicated on the
return receipt for certified or registered mail. Either party may designate an
alternate address for notices by giving written notice thereof in accordance
with this Section 14.
Notices to Gevity
 

*   THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

- 24 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
[Peter Grabowski]
And
[Gevity General Counsel]
And
Notices to United
[Steve Synott]
And
[UnitedHealthcare General Counsel]
Section 15: No Third Party Beneficiaries
This Agreement has been entered into for the sole benefit of the parties and
their respective permitted successors and assigns. The parties do not intend the
benefits of this Agreement to inure to any third party, and nothing contained
herein shall be construed as creating any right, claim or cause of action in
favor of any such third party against either party hereto.
Section 16: Severability
If any term or provision of this Agreement is held to be invalid or
unenforceable, that term or provision shall be ineffective and severable to the
extent of such invalidity or unenforceability and the remaining terms and
provisions shall continue in full force and effect.

- 25 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
Section 17: Governing Law
This Agreement shall be governed by and enforced in accordance with the laws of
the State of Florida, except to the extent superseded or preempted by any
federal law. Venue shall lie in the county of Manatee, State of Florida.
Section 18: No Contract of Insurance
This is an agreement with regard to plan implementation rules. Nothing in this
Agreement shall be construed as a contract of insurance. United shall not be
responsible for runout liability of any kind for claims incurred by any employee
of a CM Client or NCM Client prior to the enrollment of the employer in a United
product.
Section 19: Marketing Materials
Each party shall submit to the other all advertising, written sales promotion,
press releases or announcements, and other publicity matters in which the other
party’s name or trademark is mentioned or language from which the connection of
said name or trademark may be inferred or implied, and neither party shall
publish or use such advertising, sales promotion, press releases, or publicity
matters or otherwise use the other party’s trademarks or logos without the prior
written approval of the other party. Such approval shall not be unreasonably
withheld.
Section 20: No Waiver
Either party’s failure at any time to enforce any of the provisions of this
Agreement or any right with respect thereto shall not be construed as a waiver
of such provision or right, nor to affect the validity of this Agreement. The
exercise or non-exercise by a party of any right under the terms or covenants
herein shall not preclude or prejudice the exercising thereafter of the same or
other rights under this Agreement.
Section 21: Interpretation
The headings and captions in this Agreement are used for convenience only and
are not

- 26 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
to be considered in construing or interpreting the Agreement. All references in
the Agreement, Sections, paragraphs or Exhibits shall, unless otherwise
provided, refer to Sections, paragraphs, or the Exhibits which are attached
hereto and made apart of the Agreement. Words importing the singular include the
plural and words importing the masculine include the feminine and vice versa
where the context so requires. Use of the words “includes” or “including” will
be construed without limitation to the generality of the preceding words.

- 27 -



--------------------------------------------------------------------------------



 



Confidential Treatment Requested by Gevity HR, Inc.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date first written above.
Gevity HR, Inc.
By /s/ Peter Grabowski
Print Name: Peter Grabowski
Title: SVP – National Sales
Date: 5/7/07
United HealthCare Services, Inc.
By /s/Steve Synott
Print Name: Steve Synott
Title: President – Small Business
Date: 5/16/07
United HealthCare Insurance Company
By /s/Steve Synott
Print Name: Steve Synott
Title: President – Small Business
Date: 5/16/07

- 28 -